[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 18, 2006
                              No. 05-16868                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00047-CR-J-20-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSHUA WICKE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (October 18, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Joshua Wicke appeals his 180-month sentence imposed following his guilty
plea to being a felon in possession of a firearm, 18 U.S.C. §§ 921(g)(1), 924(e).

      Wicke argues on appeal that the district court violated his right to trial by

jury when it determined that his prior offenses were violent felonies or serious drug

offenses for the purposes of armed career offender designation, when those facts

were not found by a jury or admitted by him.

      We review sentencing issues raised for the first time on appeal for plain

error. United States v. Rodriguez, 398 F.3d 1291, 1297-98 (11th Cir.), cert.

denied, 125 S.Ct. 2935 (2005). This standard requires that there be error, that it be

plain, and that it affect substantial rights. Id. at 1298. If these conditions are met,

then we may exercise our discretion to notice the error if it seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id.

      The Armed Career Criminal Act (ACCA), codified at 18 U.S.C. § 924(e),

provides for an increased sentence for a defendant who is convicted under 18

U.S.C. § 922(g)(1) and has three or more prior violent felony or serious drug

offense convictions. There is no Sixth Amendment violation in a judicial

determination that prior convictions are violent felonies or serious drug offenses

under the ACCA, so long as the district court does not “look beyond the statutory

elements, charging documents, any plea agreement and colloquy or jury

instructions, or comparable judicial record.” United States v. Greer, 440 F.3d



                                            2
1267, 1273-76 (11th Cir. 2006).

       There is no allegation that the district court looked at impermissible

materials when determining that Wicke’s prior convictions were violent felonies or

serious drug offenses. Therefore, there was no violation of the right to jury trial.

      AFFIRMED.




                                           3